 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10                                    SOUTHERN DIVISION
11
12   LISA MULLINS, on behalf of herself          Case No. 8:17-cv-01601-CJC (JDEx)
13   and on behalf of a Class of all other
     persons similarly situated,                  CLASS ACTION
14
15                       Plaintiff,               ORDER GRANTING STIPULATED
                                                  PROTECTIVE ORDER
16       v.
   GC SERVICES Limited Partnership, a             [Note Changes by the Court]
17 Delaware Limited Partnership,
18
                     Defendant.                   Complaint Filed: September 14, 2017
19
20
21
22
23
           Having reviewed the Parties’ Stipulated Protective Order (Dkt. 26), the Court
24
     hereby grants the proposed Stipulated Protective Order submitted by the Parties
25
     except to the extent it is contrary to the Local Rules of this Court, in particular, Local
26
     Rule 79-5, which governs all procedures for filing or seeking to file material “under
27
     seal,” and to the extent the Stipulated Protective Order purports to govern the
28
                                                -1-
1    handling of any materials during trial, which shall be controlled by the procedures
2    directed by the District Court Judge.
3
4    IT IS ORDERED.
5
     Dated: January 10, 2019
6
7                                            JOHN D. EARLY
                                             United States Magistrate Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               -2-

             [PROPOSED] ORDER GRANTING STIPULATED PROTECTIVE ORDER
